Title: To John Adams from William Dabney, 15 January 1825
From: Dabney, William
To: Adams, John


				
					Sir.
					Richmond Virga. Jany 15. 1825.
				
				My respect for you, (altho’ personally unknown) induces me to offer you herein enclosed, and to ask your acceptance of, one right to use for yourself & heirs a right for my Patent Pump for raising water by gravity or Weight, a Patent for which, I have obtained from the United States in November last. This Machine is of cast & wrought iron, and not bulky—is simple in its construction and durable—a weight of 8, or 9 hundred pounds can be wound up by a large crank and 2 wheels in a short time, which will propell it for a whole day—then wind it up again &c. A tube of half inch diameter will produce, say 50 or 60 Gallons of water per hour—the water when raised from Wells or other places of a sufficient height Can be conveyed in Metalic, or wooden tubes to any distance, & for many usefull purposes, say, for, Table use, cooking, washing, Baths, Gardens, Orchards, Stake yards, distileries, Taneries &c &c. I shall have in this place soon a Manufactory of them when they Can be packed  sent to any part of the United  water or land Carriage.—The  of one, will not exceed 80 or 90$  of the weight, which every person using one, can make himself.—the Patent fee I propose to make low, say 20$ for the term of the Patent.When you are at leisure, it would give me pleasure to have a letter from you, stating your opinion of its usefullness in your State, & as I shall go to your country in the summer, it will afford me great gratification to call on you, for a moment & pay my respects personally to you.I have had the honor of a letter from Mr. T. Jefferson, highly approving this invention.Accept my best wishes / & highest respect, Sir, / your Obt.
				
					William Dabney.
				
				
			